       Case 4:18-cr-00090-BMM Document 218 Filed 03/17/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-18-90-GF-BMM-1
               Plaintiff,
      vs.

RAND MICHAEL EMINETH,                                   ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on March 17, 2021. (Doc. 213.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
       Case 4:18-cr-00090-BMM Document 218 Filed 03/17/21 Page 2 of 2



      Judge Johnston conducted a revocation hearing on March 16, 2021. (Doc.

210.) The United States accused Emineth of violating his conditions of supervised

release by using methamphetamine on two separate occasions. (Doc. 197.)

      At the revocation hearing, Emineth admitted to violation the conditions of

his supervised release by using methamphetamine on two separate occasions. (Doc.

210.) Judge Johnston found that Emineth should not be revoked. He should not be

placed in custody and that he should serve the remainder of his current term of

supervised release. (Doc 213.) The Court finds no clear error in Judge Johnston’s

Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 213) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Rand Michael Emineth should not be revoked.

Emineth will not be placed in custody. Emineth will serve the remainder of his

current term of supervised release.

      DATED this 17th day of March, 2021.
